NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 2 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAKA,                                          No. 20-15866

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05309-GMS-JZB

 v.
                                                MEMORANDUM*
CHARLES L. RYAN, Director (Now
Retired); et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Arizona state prisoner Shaka appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915A for failure to state a claim.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We affirm.

      The district court properly dismissed Shaka’s action because Shaka failed to

allege facts sufficient to show that defendants were deliberately indifferent to his

right knee pain. See Hebbe v. Piller, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are liberally construed, a plaintiff must allege facts

sufficient to state a plausible claim); Toguchi v. Chung, 391 F.3d 1051, 1057-60

(9th Cir. 2004) (a prison official is deliberately indifferent only if he or she knows

of and disregards an excessive risk to the prisoner’s health; medical malpractice,

negligence, or a difference of opinion concerning the course of treatment does not

amount to deliberate indifference); see also Starr v. Baca, 652 F.3d 1202, 1207-08

(9th Cir. 2011) (requirements for establishing supervisory liability).

       All pending motions are denied.

      AFFIRMED.




                                           2                                    20-15866